 



EXHIBIT 10.7
Compensation Arrangements with Remer Y. Brinson, III
     Neither Georgia-Carolina Bancshares, Inc. (“Company”), nor First Bank of
Georgia (“Bank”), has a written employment agreement with Remer Y. Brinson, III,
President and Chief Executive Officer of First Bank of Georgia. Mr. Brinson’s
current (2008) annual salary is $240,000 and Mr. Brinson is eligible for an
annual incentive award under the Bank’s Annual Incentive Plan, pursuant to which
he received $54,000 for his performance in 2007. See Exhibit 10.8 of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2006 for a
description of the Annual Incentive Plan. Mr. Brinson is eligible for stock
option grants under the Company’s option plans as determined from time to time
by the Board of Directors of the Company. In addition, Mr. Brinson participates
in the Bank’s medical, dental, life and disability insurance plans and he may
participate in the Company’s 401(k) plan. Mr. Brinson also receives the
following perquisites: payment of private and civic club membership dues,
provision of an automobile and an automobile allowance. The aggregate value of
these perquisites in 2007 was less than $10,000.
     Mr. Brinson has entered into a Severance Protection Agreement with the
Bank, which entitles him to certain payments following a change in control of
the Company. The Severance Protection Agreement was filed with the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006 as Exhibit 10.6.

